Title: From George Washington to Elias Boudinot, 19 March 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters 19th March 1783.
                        
                        I have the honor to acknowledge your Excellency’s favor of the 12th inst. and to thank you most sincerely for
                            the Intelligence you was pleased to communicate.
                        The Articles of Treaty between America & Great Britain, are as full & satisfactory, as we
                            have reason to expect—but from the connection in which they stand, with a general pacification, they are very inconclusive
                            & contingent: from this circumstance, compared with such other Intelligence as I have been able to collect, I must
                            confess, I have my fears, that we shall be obliged to worry thro’ another Campaign, before we arrive at that happy period,
                            which is to crown all our Toils. 
                        Any Intelligence from your Excellency will, at all Times, be very agreeable to me—but should it be in your
                            power to announce a general Peace, you could not make me more happy, than in the communication of such an Event. With the
                            highest Regard & Esteem I have the Honor to be Your Excellency’s Most Obedient & most humble Servt
                        
                            Go: Washington
                        
                    